Opinion on Merits
Bierly, J.
— The Marion Circuit Court of Marion County found for the plaintiff on its complaint and against the defendant in the sum of $36,410.45, interest and costs, in an action based on a contract of reinsurance wherein the plaintiff was the insured, and the defendant was the insurer. The issues were joined by the plaintiff’s complaint, answer by defendant and thence a reply by plaintiff. Upon issues so joined said cause was submitted to the court without the intervention of the jury.
The specifications in the motion for a new trial filed by defendant were four, to-wit:
“1. The damages assessed are excessive.
“2. Error in the assessment in the amount of recovery in this, that the amount is too large.
*540“3. The decision of the court is not sustained by sufficient evidence.
“4. The decision of the court is contrary to law.”
Following the overruling of its motion for a new trial, and as a result thereof, this appeal was undertaken.
Defendant, appellant herein, set forth its assignment of errors, as follows:
“The appellant avers that there is manifest error in the judgment and proceedings in this cause, which is prejudicial to appellant in this:
1. The court erred in overruling appellant’s motion for a new trial.”
The following facts relative to matters at issue are:
Plaintiff is an Indiana Insurance Company, and was empowered to write insurance contracts or policies on automobiles, as well as on other automotive vehicles. Plaintiff had issued an insurance policy to the Hancock Trucking Company, Inc., therein insuring its motor vehicles with limits of liability of $300,000.00 for injury or death of a third person, and $500,000.00 as a limit for multiple injuries or fatalities. Prior to this plaintiff and defendant had agreed and entered into a contract of reinsurance, and under its terms defendant had agreed to reimburse plaintiff for losses covered by the policy in excess of $20,000.00, but plaintiff was to report a loss or losses promptly to the defendant, and further plaintiff agreed to not settle any claims involving reinsurance without the consent of the defendant.
A motor vehicle owned and operated by the Hancock Trucking Company, Inc., was involved in an accident in Michigan, and due to said accident a motorist suffered fatal injuries. This vehicle was insured by plaintiff.
Plaintiff did not notify defendant until eight (8) months after the accident, but in the meantime, settlement had been *541agreed and stipulated by plaintiff’s attorneys in the U. S. District Court in the State of Michigan. This agreed settlement and expenses totaled to the sum of $56,410.45. Defendant alleged that plaintiff had failed to comply with the terms of the reinsurance policy, and hence defendant refused to assume any liability for payment of said sum or any part thereof. Plaintiff assumed payment of $20,000.00, on said claim and sued defendant for the difference of $36,410.45.
Judgment was entered by the trial court on December 2, 1964. Defendant filed its motion for a new trial on December 4, 1964, which was overruled by the court on December 9, 1964. Appellant-defendant filed a transcript and assignment of errors in this court on March 5, 1965.
Appellant filed its brief in due time on June 16, 1965, which was followed by the filing of appellee’s brief on July 15, 1966. Appellant thereafter filed its reply brief on August 3, 1966.
Two singular proceedings were involved in this cause, requiring examination and comment. The first, according to the complaint was the appointment of the Department of Insurance of Indiana, by the Marion County Court on January 27, 1961, as Rehabilitator of United Public Insurance Company of Indianapolis, Indiana. Said Department of Insurance was empowered, either in the name of the department, or in the name of the United Public Insurance Company, as alleged in said complaint, “. . . to commence and prosecute suits or actions at law as may be necessary and proper to collect or recover claims or demands in favor of said United Public Insurance Company.”
Donald M. Mossiman, Special Deputy Insurance Commissioner prepared and filed the complaint.
The second unique feature of this cause is that all the evidence consists of a stipulation of facts designated as “joint exhibit one,” which stipulation for joint exhibit was submitted and read in evidence.
*542Appellant specifically waives Point No. 1, referring to excessive damages inasmuch as such specification is not applicable to contract actions. See: Smith v. Barber (1899), 153 Ind. 322, 332, 53 N. E. 1014; McKinney et al. v. The State, ex rel. Nixon (1888), 117 Ind. 26, 30, 19 N. E. 613. Further, appellant considered Specification Nos. 2, 3, and 4, together and thus discussed them in the argument portion of its brief.
In the first of five points set forth by the appellant, it is claimed that appellee’s failure to notify appellant promptly of the accident involving its insured, was violative of the clear and unambiguous provisions of the reinsurance agreements. These provisions placed upon the appellee the responsibility to advise appellant, “promptly of all claims, and any subsequent development pertaining thereto.” Appellants cited: Muncie Banking Co. v. American Surety Co. (1952), 200 F. 2d, 115, as containing a review of Indiana Decisions as to what constituted reasonable or prompt notice by the insured to the insurance carrier.
Under the second point, prejudice to appellant was alleged as a result of appellee’s failure to notify appellant promptly of the loss, and of waiting a period of eight (8) months to make the report; and also, by appellee’s failure to notify appellant of the filing of a suit against it until six (6) months later. Authority cited by the appellant is the case of Mutual Benefit Health & Accident Ass’n. v. Brunke (1960), 276 F. 2d 53. This case held the rule to be that notice is required as soon as a person of ordinary and reasonable prudence believes that liability might arise.
Appellant under Point No. 3, alleges that appellee failed to cooperate with appellant in the defense of suits, claims or proceedings as in the reinsurance agreement was required. Ap-pellee’s failure to notify appellant of the filing of a suit against it was especially stressed by the appellant.
In considering Appellant’s Point No. 4, it is alleged and stressed that appellee possessed no greater right in the en*543forcement of a claim, if any against appellant, because of the appointment of the Insurance Commissioner and the Department of Insurance of the State of Indiana as Rehabilitator of appellee. Keehn v. Excess Ins. Co. of America (1942), 129 F. 2d 503.
Appellant summarizes its argument by contending that the majority of decisions relied upon by the appellee were cases arising where individual insureds failed to give reasonable notice to the insurance carriers of an accident or loss.
It is the contention of the appellant that corporations should be held to a higher standard of reasonable time to give notice of a loss, due to superior knowledge available to such corporation. With this conclusion we concur.
In meeting the argument advanced by appellant in Point No. 1, appellee contends forcefully that the reporting of claims to the appellant was in accordance with the provisions of the contract and within the sound discretion of the appel-lee. Further, that appellee acted in a reasonable manner, and in good faith, in believing that the claim, as a result of such accident would not exceed the sum of $20,000.00.
It is contended by appellee, in reply to the allegation of prejudice to the interest of the appellant due to lack of reasonable notice, that appellant had time to join in the defense of its interest or interests even though late notice had been received.
It appears to us that this deduction by appellee is a mere conjectural conclusion based largely on supposition rather than on facts.
In response to a charge of a lack of cooperation urged against appellee by appellant, appellee contended that an invitation had been tendered appellant to participate in the defense of said claim when notice had been delivered by letter to appellant.
*544*543Appellee agreed that its standing was not enhanced by the *544appointment of The Department of Insurance of Indiana, as Rehabilitator of the United Public Insurance Company.
It is pointed out by the appellee under Point No. 5, that both insurance companies were knowledgeable, experienced companies, hence, were not excusable for failure to have full knowledge and complete information as to the terms of said pertinent insurance policy or policies.
As stated by appellee in its answer to Point No. 1, that the delay of notice was due to its good faith and judgment, the appellant asserts, in its reply brief, that this allega-gation was raised for the first time on appeal, as no evidence was given concerning this viewpoint in the trial court. We can give no credence to appellee’s answer in that particular.
It appears to us that appellant’s contention, that the mere fact that the decedent’s widow filed suit for $200,000.00 six months prior to the time notice was given, should have convinced appellee that she did not intend to confine her remedies to the Workman’s Compensation Law, is a logical deduction.
As to appellee’s contention that appellant has not been prejudiced by lack of notice, appellant asserts that appellee has failed to cite any authority for this proposition. In this conclusion by the appellant, we are in full accord.
As to appellee’s claim that appellant could have participated in the suit, appellant replies this would have been difficult to do since it was not notified until six months later concerning the filing of the action.
It is further asserted by the appellant that Parts 4 and 5, of appellee’s brief fails to cite any authority; nor does it answer any cited by appellant in its brief. With this assertion by the appellant, we agree.
*545We think the primary issue to be decided in this case is whether or not a lapse of eight months time is a reasonable notice in the light of the reinsurance contract.
We quote from Article V, under the heading “CLAIMS” of the reinsurance contract, as follows:
“The Company will advise the Reinsurer at its Chicago office at 141 West Jackson Boulevard, Chicago, Illinois, promptly of all claims, and any subsequent developments pertaining thereto, which may in the Company’s opinion develop into losses involving reinsurance hereunder. As respects injuries to persons, such advices shall include but not be confined to claims arising out of any injuries causing (a) Death, or (b) Hospitalization for more than (2) weeks. Inadvertent omission in dispatching such advices shall in no way affect the liability of the reinsurer under this Agreement, provided the Company informs the Reinsurer of such omission or oversight promptly upon its discovery.
“No settlement of claims involving this reinsurance shall be made without the consent of the Reinsurer.”
In Fidelity & Casualty Co. v. Sanders (1904), 32 Ind. App. 448, 452, 70 N. E. 167, the appellate court held in an action on a burglary insurance policy which provided for immediate notice, that notice within a reasonable time was required, and a complaint which failed to give the time of notice was defective. At Page 452, in said case the court stated:
“. . . If the notice was given eight or nine months after the burglary — and we can not presume in aid of the pleading that it was not so given — the notice was not within a reasonable time . . .”
In Pickel v. The Phenix Insurance Company, of Brooklyn (1889), 119 Ind. 291, 21 N. E. 898, where an insurance policy required notice of a loss, forthwith, the court held that this provision was void, but nevertheless, under an insurance policy containing such a condition the assured was required to give notice within a reasonable time; that a delay of fifty (50) days in this case unexplained, was an unreasonable de*546lay, and the court then excluded the notice of loss to be read in evidence.
Other cases wherein the element of reasonable time is a feature are as follows:
In the case of The Railway Passenger Assurance Co. of Hartford v. Burwell (1873), 44 Ind. 460, the court held under the circumstances of that, that six (6) days was not a reasonable time.
In the case of Inman v. Western Fire Insurance Company (1834), 12 Wend. N. Y. 452, thirty-eight (38) days was held to be an unreasonable time.
In the case of Trask v. State Fire Etc., Insurance Company (1858), 29 Pa. St. 198, eleven (11) days was held not to be a reasonable time.
Among other cases in which the question of reasonable time was a factor are: Knight & Jillson Co. v. Castle (1909), 172 Ind. 97, 105, 87 N. E. 976; The Insurance Company of North America v. Brim (1887), 111 Ind. 281, 12 N. E. 315; Metropolitan Life Ins. Co. v. People’s Trust Co. (1912), 177 Ind. 578, 98 N. E. 513.
“Many Indiana decisions in interpreting ‘reasonable time’ for filing notice of loss have considered the attendant circumstances relevant in determining whether the notice had been filed within a reasonable time.” Muncie Banking Co. v. American Surety Co., supra.
In light of the guide lines laid down in the foregoing cases, we think that under the circumstances disclosed in this case where no convincing reasons were forthcoming to excuse the long delay of eight (8) months to give notice, the trial court was in error in overruling appellant’s motion for a new trial, and the decision of the court was contrary to law.
We think appellant’s rights to assist and negotiate a fair settlement were highly prejudiced by appellee’s failure to notify appellant of the accident and contemplated settlement, *547prior to the agreed and stipulated settlement presented by attorneys for plaintiff-appellee in the United States District Court in Michigan.
We are of the opinion that the judgment of the trial court should be reversed, and that appellant be granted a new trial.
Judgment reversed, and a new trial ordered.
Smith, C.J., and Hunter and Mote, JJ., concur.
Note. — On Petition to File Late Brief 218 N. E. 2d 379. Opinion reported in 221 N. E. 2d 358.